Exhibit 10.34

LOGO [g55132logo.jpg]

GMAC Inc.

200 Renaissance Center, M/C482-B14-D46, Detroit, MI. 48265

December 19, 2009

Thomas Marano

Re: GMAC Inc. Deferred Stock Units

Dear Tom:

As a result of a recent determination from the Office of the Special Master for
TARP Executive Compensation, effective in the pay advice you will receive on
December 24, 2009 (the “Investment Date”), a portion of your annualized 2009
cash compensation, $3,509,000, will be deferred and invested in Deferred Stock
Units (DSUs) as described below. Additionally, your final auto allowance payment
under the existing program ($923) will be made in DSUs.

This form of compensation remains subject to revision at any time in order to
comply with any Federal law or regulation that may govern executive
compensation, including but not limited to Title VII of the American Recovery
and Reinvestment Act of 2009, the Interim final Rules issued pursuant to this
law, and the Troubled Asset Relief Program (collectively the “TARP Rules”).
Additionally, the components of your total compensation, as well as the
allocation of your total compensation among the various components may be
prospectively adjusted at any time at GMAC’s sole discretion.

The value a DSU on the Investment Date will be based on the value of a
Restricted Stock Unit on the Investment Date (as defined in the Long Term Equity
Compensation Incentive Plan or “LTECIP”). The value at the time of any payment
(“Settlement Date”) may differ, depending upon increases or decreases in GMAC’s
value, as well as adjustments for recapitalization, merger, etc. as outlined in
Section 6.2 of the LTECIP.

Unless otherwise specified in any plan document, DSUs will not determine any
potential severance you may become eligible for. Rather, severance under any
applicable plan will be determined based only upon your direct cash compensation
in effect prior to the date of this letter.

Subject to requirements of any Federal laws or regulations that may govern
executive compensation, including but not limited to the TARP Rules, settlement
of your DSUs will be made as follows with each occurrence constituting a
“Settlement Date”:

 

  •  

For  1/3 of each investment, on the first payroll following a date 24 months
from Investment Date, or as otherwise may be permitted by the TARP Rules

 

  •  

For  1/3 of each investment, on the first payroll following a date 36 months
from Investment Date, or as otherwise may be permitted by the TARP Rules

 

  •  

For  1/3 of each investment, on the first payroll following a date 48 months
from Investment Date, or as otherwise may be permitted by the TARP Rules

These payments are not subject to forfeiture and will be made pursuant to this
Settlement schedule, regardless of your employment status.

 

Page 1 of 2



--------------------------------------------------------------------------------

December 19, 2009

Thomas Marano

 

By signing below, you acknowledge your understanding that your DSUs are subject
to the rules under Code Section 409A, and you agree and accept all risks
(including increased taxes and penalties) resulting from Code Section 409A. In
order to receive these DSUs, your signature is required no later than
December 23, 2009.

 

Sincerely yours, LOGO [g55132sig.jpg] Anthony S. Marino GMAC Group VP and Chief
HR Officer December 19, 2009

 

/S/ THOMAS MARANO

 

12/19/2009

Signature   Date

 

Page 2 of 2